ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a rehearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED that the previous decision and judgment of this court are vacated, the mandate is stayed and the ease is restored to the docket as a pending appeal.
It is further ORDERED that the appellant file a supplemental brief not later than September 16, 1996, and the appellee file a supplemental brief not later than October 15, 1996. Reargument will be scheduled for Wednesday, December 4,1996.